Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This Final office is a response to the papers filed on 06/09/2022.
Claims 1-11 are pending.



Response to Arguments
Applicant's arguments file on 06/09/2022 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Horio et al. (Pub. No. 2021/0288504 A1).

Regarding claims 1, 7, and 8, Horio discloses:
A storage battery unit connectable to a power conditioner (see Fig. 1, battery unit 3 connect with first power converter and second power converter 20), the storage battery unit comprising: 
an enclosure including a first storing space and a second storing space discrete from the first storing space (see Fig. 1, (see par [0135], see par [0037-0038], the first power converter 10 and the second power converter 20 are supposed to be housed in two different housings......,  the power conversion system 1 distributed in multiple devices in the embodiment described above may be aggregated together in a single housing. For example, at least some functions, distributed in the first power converter 10 and the second power converter 20, of the power conversion system 1 may be aggregated together in a single housing...., Horio discloses the housing can be include the converter 10 and converter 20 or can be different housing for converter 10 and converter 20. Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention to have an enclosure including a first storing space and a second storing space);
a storage battery for storing a direct current power (see Fig. 1, battery unit 3, see par [0047], the DC-DC converter 21 converts the DC power supplied from the storage battery unit 3....); and 
a DC/DC converter for performing a charging-and-discharging of the storage battery (see Fig. 1, see par [0047], the DC-DC converter 21 in accordance with the command value transmitted from the system control circuit 15, thereby charging and discharging the storage battery unit 3 with a constant current (CC) or a constant voltage (CV), ....)
wherein the enclosure does not include a DC/AC inverter for converting an output from the DC/DC converter to an alternate current power (see par [0135], the first power converter 10 and the second power converter 20 are supposed to be housed in two different housings......), 
wherein the DC/DC converter is arranged in the first storing space, and the storage battery is arranged in the second storing space (see Fig. 1, see par [0135], see par [0037-0038], the first power converter 10 and the second power converter 20 are supposed to be housed in two different housings......,  the power conversion system 1 distributed in multiple devices in the embodiment described above may be aggregated together in a single housing. For example, at least some functions, distributed in the first power converter 10 and the second power converter 20, of the power conversion system 1 may be aggregated together in a single housing...., Horio discloses the housing can be include the converter 10 and converter 20 or can be different housing for converter 10 and converter 20. Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention to have an enclosure including a first storing space  for the DC/DC converter and a second storing space for the battery), and 
wherein the enclosure encloses the storage battery and the DC/DC converter (see Fig. 1, see par [0135], see par [0037-0038], the first power converter 10 and the second power converter 20 are supposed to be housed in two different housings......,  the power conversion system 1 distributed in multiple devices in the embodiment described above may be aggregated together in a single housing. For example, at least some functions, distributed in the first power converter 10 and the second power converter 20, of the power conversion system 1 may be aggregated together in a single housing...., Horio discloses the housing can be include the converter 10 and converter 20 or can be different housing for converter 10 and converter 20. Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention to have an enclosure including a first storing space for the DC/DC converter and a second storing space for the battery).

Claims 2-6, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Horio et al. (Pub. No. 2021/0288504 A1) further in view of Qahouq (Pub. No. 2014/0125284 A1).

Regarding claims 2... , Horio fails to disclose:
The storage battery device including a plurality of storage battery units of claim 1, wherein the respective DC/DC converters is disposed adjacent to each other, respectively.
Thus, Qahouq discloses:
The storage battery device including a plurality of storage battery units of claim 1, wherein the respective DC/DC converters is disposed adjacent to each other, respectively (see Fig. 1 and 4, DC/DC inverter 108a, 108b...., see par [0006-0007]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a power converter system of Horio to include a plurality of storage battery units in order to achieve higher capacity (see Qahouq par [0002]).

Regarding claim 3, the combination of Horio and Qahouq disclose:

The hybrid-typed power supply system comprising the storage battery unit of claim 2, wherein the respective DC/DC converters forms a converter group by connecting in series to each other (see Qahouq Fig. 1 and 4, DC/DC inverter 108a, 108b...., see par [0006-0007]), and 2Application No. 16/995,535 Reply to Office Action of March 31, 2022 wherein the power conditioner includes the DC/AC inverter for converting an output voltage from the DC/DC converter located at one end of the converter group to an alternate voltage (see Horio Fig. 1, inverter 13 and see par [0009], a converter circuit including an inverter to convert DC power into AC power.....).


Regarding claims 4, 9, and 10, the combination of Horio and Qahouq disclose:

wherein the power conditioner has a first control portion (see Qahouq Fig. 1 and 4, system communications and management 114, the rest of the system 112), wherein the respective storage battery units has a second control portion (see Qahouq Fig. 1 and 4, the rest of the system 112, power and cell balancing and management controller 110), respectively, wherein the respective second control portions measures a voltage value of 5the storage battery of the respective storage battery units to calculate a charge rate (see Qahouq par [0020], system 112 by regulating output voltages V1 through VN of the BMPs 104a-104n, regulating a charge/discharge rate of each individual cell 106a...106n.....), respectively, and transmits as a charging information or a charging signal indicating the charge rate to the first control portion, respectively, and wherein the first control portion generates a control signal for controlling a discharge of the respective storage batteries based on the received charging 10information or the received charging signal with respect to the respective second control portions, respectively, so as to have the output voltage of the DC/DC converter located at one end of the converter group to be a predetermined voltage (see Qahouq par [0029-0030], [0039-0040], wherein the balancing charging is the output voltage of the DC/DC converters have been predetermined, see Horio Fig. 1, see par [0127], this allows an adequate power balance to be ....).

Regarding claim 5, the combination of Horio and Qahouq disclose:
wherein the first control portion communicates with the respective second 15control portions based on address information set in each of the second control portions (see Qahouq par [0020], system 112 by regulating output voltages V1 through VN of the BMPs 104a-104n, regulating a charge/discharge rate of each individual cell 106a...106n....., par [0029-0030], [0039-0040], see Horio Fig. 1).

Regarding claims 6 and 11, the combination of Horio and Qahouq disclose:
comprising a power generation apparatus including a photovoltaic cell (see Horio Fig. 1, solar cell 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851